IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


SAMUEL THEODORE ROSS,                      : No. 66 MM 2015
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
HONORABLE CAROLYN CARLUCCIO,               :
JUDGE, MONTGOMERY COUNTY,                  :
COURT OF COMMON PLEAS,                     :
                                           :
                    Respondent             :


                                       ORDER




PER CURIAM

      AND NOW, this 29th day of June, 2015, the Application for Leave to File Original

Process is GRANTED, the Petition for Writ of Mandamus is DENIED, and the

Prothonotary is DIRECTED to strike the name of the jurist from the caption.